DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/23/2021 have been fully considered but they are not persuasive. Applicant argues he DE ‘878 reference is completely silent to assigning an evaluation to one of a plurality of states of a vehicle seat, where the states are one of: occupied by a driver, unoccupied, or occupied by an inanimate mass.
In response, Examiner points to the following passages that describe reference DE ‘878 taking into account the plurality of states (Machine Translation of Description ‘MTD’ paragraph 2 discussing using occupant detection as well as classification to determine triggering restraining means): occupied by a driver (MTD paragraph 34), unoccupied (MTD paragraphs 2 and 14), or occupied by an inanimate mass (MTD paragraphs 3 and 8 discussing disabling an airbag system when the seat is occupied by something other than a person such as a child seat).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the elevation unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 20 2018 104 878 U1 (‘DE 878’; Machine Translation of Description ‘MTD’).
With respect to claims 1 and 7, DE ‘878 discloses a system for seat occupancy detection (English Abstract), comprising a vehicle seat (2) for a driver with an upper part (fig. 4) and at least one suspension-damper system (MTD paragraphs 38-39), an acceleration sensor (3) being arranged on the upper part that detects a characteristic of an acceleration of the upper part as a function of a time, an evaluation unit that creates an evaluation of the characteristic of the acceleration (MTD paragraphs 34-
With respect to claim 2, DE ‘878 discloses the evaluation comprises an amplitude spectrum of the characteristic of the acceleration (MTD paragraph 14), the evaluation unit also being designed to compare the amplitude spectrum with at least one temporally preceding amplitude spectrum or with at least one predetermined amplitude spectrum (MTD paragraphs 35, 38).  (Figs. 1-4, MTD paragraphs 8-40.)
With respect to claim 3, DE ‘878 discloses the evaluation unit is further designed to detect a deviation between a first frequency that is assigned to a maximum peak of the determined amplitude spectrum and a second frequency that is assigned to the maximum peak of the compared amplitude spectrum (MTD paragraphs 19, 30).  (Figs. 1-4, MTD paragraphs 8-40.)
With respect to claim 5, DE ‘878 discloses the evaluation unit is further designed to evaluate the characteristic of the acceleration (MTD paragraph 16) and to compare the characteristic of the acceleration (MTD paragraph 16) with at least one temporarily preceding characteristic or with at least one predetermined characteristic (MTD paragraph 14).  (Figs. 1-4, MTD paragraphs 8-40.)
With respect to claim 6, DE ‘878 discloses the evaluation unit is further configured to assign at least one envelope curve to the characteristic of the acceleration and one characteristic of the at least one envelope curve (MTD paragraphs 12, 21, 27-31).  (Figs. 1-4, MTD paragraphs 8-40.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over DE ‘878 in view of Yamaji et al. (WO 2018/073939 A1 (published 04/26/2018), for purposes of this Examination, examiner will refer to US 2019/0231272.
With respect to claim 4, DE ‘878 discloses the evaluation unit is further designed to detect a deviation of a number of peaks and/or frequencies assignable to these peaks between the determined amplitude spectrum and the compared amplitude spectrum.  (Figs. 1-4, MTD paragraphs 8-40.)  In the alternative, Yamaji et al. teaches of the evaluation unit is further designed to detect a deviation of a number of peaks and/or frequencies assignable to the peaks between the determined amplitude spectrum and the compared amplitude spectrum.  (Figs. 12-16, paragraphs 92-128.)  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the analysis structure as described in Yamaji et al. into the invention of DE ‘878 as it is well known in the art to use a peak analysis with the fast fourier transform to analyze frequencies. (Paragraph 60.)  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the evaluation unit of DE ‘878 such that the evaluation unit is further designed to .
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘878 in view of Mattson et al. (US 7,043,997).
With respect to claims 8-10, DE ‘878 discloses recognizing a person, inanimate object or inoccupation of a seat and a control unit network to process the weight determination (MTD paragraph 18) but does not specifically disclose the elevation unit determines that the state is occupied by the driver or occupied by the inanimate mass, and wherein the evaluation unit assigns the evaluation a value of a mass of an object occupying the vehicle seat.  Nakanishi et al. teaches of the evaluation unit (‘microprocessor’) determines that the state is occupied by the driver or occupied by the inanimate mass (fig. 16), and wherein the evaluation unit assigns the evaluation a value of a mass of an object occupying the vehicle seat (fig. 16); the control unit switches off an actuator when the evaluation unit determines that the vehicle seat is occupied by an inanimate mass or is unoccupied (fig. 16), and wherein the control unit refrains from switching off the actuator when the evaluation unit determines that the vehicle seat is occupied by the driver (fig. 16); wherein the control unit (‘program’) decides, based on the signal of the evaluation unit, whether to send a second signal to an actuator that changes a state of the actuator, and wherein the signal of the evaluation unit depends on the states of the vehicle seat (col. 10, lines 59-67, col. 11, lines 1-4).  (Figs. 1-16, cols. 4-16.)  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the analysis structure as   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES A ENGLISH/Primary Examiner, Art Unit 3616